Dismissed and Opinion filed November 14, 2002








Dismissed and Opinion filed November 14, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02 -00772-CV
____________
 
IN THE INTEREST OF P.O.C., a Child
 

 
On Appeal from the 306th
District Court
Galveston County, Texas
Trial Court Cause Nos. 99FD22439 & 02FD0193
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from an order granting appellee
Patrick A. Bailey=s contest to an acknowledgment of paternity signed April 11,
2002. 
On September 19, 2002, this Court issued an order, pursuant
to a request in the parties= motion, abating the appeal for sixty
days so that the parties could pursue settlement negotiations.  On November 4, 2002, appellant, the Office of
the Attorney General of Texas, filed an agreed motion to voluntarily dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).  We reinstate
the appeal and grant the motion.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM




Judgment rendered and Opinion
filed November 14, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).